


110 HR 2700 IH: To suspend implementation of an Absolute Priority issued

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2700
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2007
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To suspend implementation of an Absolute Priority issued
		  by the Department of Education on July 3, 2006.
	
	
		That the Secretary of Education shall immediately suspend enforcement of the
			 Notice of Final Priority published at 71 Federal Register 55447 (Sept. 22,
			 2006), including the evaluation described therein, until that priority is
			 expressly authorized by statute.
		
